Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue NW, Suite 500 Washington, DC 20036 Direct Dial - (202) 419-8416 1933 Act Rule 497(j) 1933 Act File No. 333-197021 August 14, 2014 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Nationwide Mutual Funds Securities Act of 1933 N-14 Filing No. 333-197021 Rule 497(j) Filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of prospectus/information statement and Statement of Additional Information related to the Nationwide Short Duration Bond Fund that would have been filed under paragraph (b) of Rule 497 would not have differed from those contained in the Form N-14 filed with the U.S. Securities and Exchange Commission on August 12, 2014. Please direct questions or comments relating to this filing to me at the above-referenced telephone number. Very truly yours, /s/Cillian M. Lynch Cillian M. Lynch
